

	

		II

		109th CONGRESS

		2d Session

		S. 2596

		IN THE SENATE OF THE UNITED

		  STATES

		

			April 7, 2006

			Ms. Snowe (for herself

			 and Ms. Collins) introduced the following

			 bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To modify the boundaries for a certain

		  empowerment zone designation.

	

	

		1.Modification of boundary of

			 Aroostook County empowerment zone

			(a)In

			 generalThe Aroostook County

			 empowerment zone shall include, in addition to the area designated as of the

			 date of the enactment of this Act, the remaining area of the county not

			 included in such designation, notwithstanding the size requirement of section

			 1392(a)(3)(A) of the Internal Revenue Code of 1986 and the population

			 requirements of section 1392(a)(1)(B) of such Code.

			(b)Effective

			 dateSubsection (a) shall

			 take effect as of the effective date of the designation of the Aroostook County

			 empowerment zone by the Secretary of Agriculture.

			

